Robert H. Dudley, Justice, concurring. I concur in the result. However, unlike the majority opinion, I would reach appellants’ argument that it was illegal to hold the election in only a part of the county. Such an election comports with the applicable statutes. The majority opinion does not address the issue because, it says, the status of the county is not shown by the record. I am unable to agree. Paragraph XIV of the amended complaint provides: “That the contestant-plaintiff, Helen Bates, is a licensee by the Arkansas Alcoholic Beverage Control Board, for the sale of off-premises beer, located in Blue Mountain Township, which is located in the Southern Judicial District of Logan County.” Paragraph 15 of the answer admits the above paragraph of the amended complaint. In addition, the statements of the case contained in both briefs filed in this court, and the argument portion of both briefs, recite that the county has townships in which beer and light wine are sold. Thus, it seems clear to me that the record reflects that beer and light wine are sold in the county. It is true that appellants conclude that the county is dry and appellees conclude that it is wet, but those are conclusions of law based on the record, and we are able to determine which conclusion is correct. Under the controlling statute, Ark. Code Ann. § 3-8-305 (1987), which is a part of an initiated .act, the law is skewed in favor of the drys. Under the statute, once a county has voted dry, no subdivision of the county can vote wet. However, if the county has voted wet, prohibition can be voted in subdivision by subdivision and, in addition, a wet vote can be limited to the sale of beer and light wine. Ark. Code Ann. § 3-8-401 (1987). Here, it is undisputed that the sale of beer and light wine was allowed in Blue Mountain Township. Thus, the county was wet, and the election could validly be held to dry up only a part of the county. Appellants’ clever argument is that the county was “moist,” instead of “wet,” and therefore came under the “dry” classification. The argument contains the assumption that “moist” is “dry,” and that assumption is fallacious. Dry is classified as dry, and since the county was not dry, prohibition could be voted in precinct by precinct, or township by township. Appellants’ argument is comparable in logic to that of one who could look out his window and see that it is not raining, but instead looks out and sees that it is cloudy, knows that it rains when it is cloudy, and argues that it is now raining. I would affirm the trial court on the merits of all points of appeal.